Case: 1:20-cr-00343-SO Doc #: 1-1 Filed: 06/05/20 1 of 6. PagelD #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
1, Peter J. Mauro, being first duly sworn, hereby depose and state as follows:

AGENT BACKGROUND

1. lam an investigative or law enforcement officer of the United States within the
meaning of 18 U.S.C. § 2510(7); that is, an officer of the United States who is empowered by
law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C. §
2516. I have been trained in advanced investigative techniques and have satisfied all
tequrements defined by the Federal Criminal Investigator Classification series established by the
US. Office of Personnel Management.

2, I have been employed by the Federal Bureau of Investigation (hereinafter “FBI”)
as a Special Agent since August of 2009 and have been assigned to the Cleveland Division, since
December 2009. Ihave been assigned to and participated in investigations in the area of general
criminal matters, as well as the Joint Terrorism Task Force, which investigates threats of
violence. I have participated in all of the usual methods of investigation including, but not
limited to, financial analysis, physical surveillance, cooperating witnesses, confidential human
sources, telephone toll record analysis, interception of wire and cellular telephone
communications, consensual monitoring, and the execution of search and arrest warrants.

3. Over the course of my employment as a FBI Special Agent I have conducted and
participated in multiple criminal investigations that have resulted in arrests for violent criminal
offenses. These crimes resulted in subsequent convictions in Federal Courts.

4. This affidavit is being submitted for the limited purpose of establishing probable

cause to believe that MUSTAFAH OMAR HAWKINS, age 27, currently residing at 23660
Case: 1:20-cr-00343-SO Doc #: 1-1 Filed: 06/05/20 2 of 6. PagelD #: 3

Miles Road, Apt 209 Bedford Heights, Ohio 44128 in the Northern District of Ohio, has
committed a violation of Title 18, United States Code, Section 875(c) Interstate Threatening
Communications, HAWKINS’ criminal history consists of an arrest for felony domestic violence
in September, 2018.

5. The statements contained in this affidavit are based in part on: information
provided by FBI Special Agents, Task Force Officers and FBI Analysts, written reports about
this and other investigations that I have received, directly or indirectly, from other law
enforcement agents, information gathered from the results of physical surveillance conducted by
law enforcement agents, reporting by eye witnesses, independent investigation and analysis by
FBI agents/analysts and computer forensic professionals, and my experience, training and
background as a Special Agent of the FBI. Because this affidavit is being submitted for the
limited purpose of securing a criminal complaint, I have not included each and every fact known
to me concerning this investigation. instead, I have set forth only the facts that I believe are
necessary to establish the necessary foundation for the requested complaint.

6. This court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court
of the United States that bas jurisdiction over the offense being investigated.

BASIS FOR PROBABLE CAUSE

7. Facebook! is a website and mobile application featuring user-submitted media in
the form of text, images, and videos. Facebook is known as a place for users to communicate

with other users and discuss matters of interest. Facebook owns and operates a free-access social

 

' Facebook is a social networking site that makes it easy for a user to connect and share
with family and friends online. Facebook was created in 2004.

2
Case: 1:20-cr-00343-SO Doc #: 1-1 Filed: 06/05/20 3 of 6. PagelD #: 4

networking website of the same name that can be accessed at http:/Avww facebook.com.
Facebook allows its users to establish accounts with Facebook, and users can then use their
accounts to share written news, photographs, videos, and other information with other Facebook
users, and sometimes with the general public. Facebook stores and transmits its information in
data centers. When users interact on Facebook, they do so with these data centers. There are
no known Facebook data centers located in the state of Ohio, resulting in traffic from Facebook
traveling interstate.

8. On or about June 4, 2020, I received Facebook screen shots from a detective with
the Cleveland Police Departments. The screen shots depicted a Facebook user, ‘MAJIC
JORDAN’ posting about recent civil unrest in Cleveland and throughout the United States. I
viewed the profile of MAJIC JORDAN and determined the Facebook ID to be
100012964174215. Lreviewed the photographs of the profile. One of the ‘selfie’ photographs
posted by MAJIC JORDAN on or about March 6, 2020 contained on the profile was of a black
male wearing a name tag that read, ‘“MUSTAF[unintelligible] HAWKINS’. A review of the
Ohio Law Enforcement Gateway [OHLEG] revealed a match to a MUSTAFAH OMAR
HAWKINS, date of birth February XX, 1993. The QHLEG photograph matched the selfie
photograph from Facebook. Additional selfie style photographs from the MAJIC JORDAN

profile matched OHLEG photos of HAWKINS.

9. On or about June 4, 2020 an emergency disclosure request was issued to
Facebook. Facebook responded on the same day and indicated that the MAJIC JORDAN
account was registered on July 22, 2016 using IP 207.58.237.220, According to open source
research, that EP address resolves to Cleveland, Ohio. Facebook also provided IP login

information for the MAJIC JORDAN account for June 3, 2020 and June 4, 2020. The most
Case: 1:20-cr-00343-SO Doc #: 1-1 Filed: 06/05/20 4 of 6. PagelD #: 5

commonly used IP address during that time was 2605:a000: 1207: 15£2:5d6b:76b6;75b7:4202,
which was used approximately 34 times for this profile over those two days. That IP address
resolves to Cleveland Heights, Ohio located in the Northern District of Ohio. An emergency
disclosure was served to CHARTER COMMUNICATIONS for IP address

2605-a000: 1207: 15f2:5d6b:76b6:7 567-4202. According to CHARTER COMMUNICATIONS,
IP address 2605:a000: 1207: 15£2:5d6b:76b6:75b7:4202 at 17:50.12 UTC resolves to a business
named Unique Incorporated, XXXXX Miles Road, Apt 209, Cleveland, OH 44128 and provided
phone number XXX-XXX-5616 on the registered internet account. CHARTER
COMMUNICATIONS also indicated that the IP address was a fixed location, and not a cellular
connection and that it was a static IP address. A review of the records provided by Facebook
indicated that the IP address in question was accessed by HAWKINS throughout the day and
night.

10. CHARTER COMMUNICATIONS also provided current subscriber information
for 216-342-5616. CHARTER stated that 5616 was a landline also subscribed to by Unique
Incorporated, XXXXX Miles Road, Apt 209 Cleveland OH 44128.

11. On or about June 4, 2020 I reviewed the posts made by the MAJIC JORDAN
account which revealed the following posts of interest in chronological order:

12, On or about May 31, 2020 HAWKINS wrote, “We finna start smokin y’all
n****s when we see y’all killing n****s and y’all supposed to be the police. Mark my words the
change is here”

13. On or about June 1, 2020 HAWKINS wrote, “These the n****s y'all told me not
to shoot for strong arming my fellow brothers?” The caption was made above a video of law

enforcement performing duties.
Case: 1:20-cr-00343-SO Doc #: 1-1 Filed: 06/05/20 5 of 6. PagelD #: 6

14, On or about June 1, 2020 HAWKINS wrote, “Bitch n***a what curfew I work
PASSED 8. Y’all wanna get shot IT see”

15, On or about June 2, 2020 HAWKINS wrote, “I can assemble a flash mob easy
Sunday. Idgaf who reading this We gone fly passed with them Tov’s in the backseat and fling
em!” I know ‘Idgaf’ to mean, I don’t give a f**k, and ‘Tov’ to be slang for Molotov Cocktails’.

16. On or about June 2, 2020 HAWKINS wrote, “I been said burn little Italy to the
ducking ground we was literally 40 niggas deep in our way until them n****s shot that tear gas
and we had to stand with our n****s, Very next riot I promise to bring to y'all Italian n*¥***s on
that strip on mommy”. The post was made above a photograph of a business located in
Cleveland’s Little Italy section.

17. In response to another user writing, “My verbal consent: if the police ever kill me
I don’t want no f*****g peace rallies, I don’t want silent protests or black squares on. the
internet. I want you to burn this m**********r down.” HAWKINS wrote on June 2, 2020,
“Exactly what he said. Torch it. Even Nipsey said y’all better ride for him !”

CONCLUSION

18. Based on the foregoing, there is probable cause to believe that HAWKINS has
committed a violation of Title 18, United States Code, Section 875(C), Interstate Threatening
Communications by communicating a true threat to injure a person, namely police officers and

citizens present in Little Italy in Cleveland, Ohio.

 

2 A Moltov Cockatail is a crude incendiary device typically consisting of a bottle filled with flammable
liquid and with a means of ignition.
Case: 1:20-cr-00343-SO Doc #: 1-1 Filed: 06/05/20 6 of 6. PagelID #: 7

19. Accordingly, | respectfully request the court issue a warrant for the arrest of

MUSTAFAH OMAR HAWKINS.

YY ot
Aa he

 

SA Peter J. Mauro
Federal Bureau of Investigation

Sworn to via telephone after
submission by reliable electronic
means. Crim.Rules. 4.1; 41(d)(3)

 

United States Magistrate Judge
12:27 PM, Jun 5, 2020

 
